Citation Nr: 1718179	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to January 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 decision which denied service connection for a low back disability.

In November 2014, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  In December 2015, the Court of Veteran's Appeals (Court) granted a Joint Motion for Remand (JMR), vacated the Board's denial of service connection for a low back disability, and remanded the issue back to the Board for additional adjudication.  

In June 2016, the Board remanded this matter for further development.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

In June 2016, the Board remanded the Veteran's claim to obtain a medical opinion clarifying whether a Schmorl's node is considered a low back disability, with consideration of medical literature submitted by the Veteran.  If the examiner determined that a Schmorl's node is a back disability, he or she was also asked to provide an opinion as to whether the low back disability was caused by or otherwise related to the Veteran's in-service motorcycle injury.

In July 2016, a VA physician's assistant reviewed the Veteran's records, as well as current medical research.  She stated that the Schmorl's node noted on the January 2014 back x-ray is generally medically accepted as one of many signs of mechanical wear on the spine.  She also stated that studies have failed to show that Schmorl's nodes are a predictable risk factor for disabling spine disease.  The examiner wrote, "No diagnosis, no limitation, not due to service to include illness, injury or event such as motorcycle injury in service."  The Board finds that the opinion provided by the examiner is unclear and is not supported by adequate rationale.  Accordingly, remand is required for an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all recent VA and non-VA medical providers that have treated him for his low back.  Then, make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current low back condition.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  

The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

(a)  The examiner should identify all current back disorders found to be present.

(b) The examiner must provide an opinion regarding whether the Schmorl's node found on the January 2014 X-ray of the Veteran's spine is considered a low back disability, specifically addressing the medical literature submitted by the Veteran's representative in October 2014.  See VBMS entry dated October 23, 2014, Written Brief Presentation with attachments including an article from the European Spine Journal published on April 28, 2012 title "Schmorl's nodes."  In this article, a Schmorl's node (SN) is defined as the herniation of nucleus pulposus through the cartilaginous and bony end plate into the body of the adjacent vertebra.  It was also noted that while most are asymptomatic, some have been shown to become painful lesions and can cause back pain.

(c)  As to any diagnosed low back disorder, the examiner must provide an opinion on the following:

Is it at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back condition had its clinical onset during service or is related to any incident of service, to include the in-service motorcycle accident in December 1981 with subsequent complaints of back pain, as well as an assessment of low back pain secondary to MVA in February 1982.

In providing this opinion, the examiner must again acknowledge and consider the medical literature submitted by the Veteran's representative in October 2014.  See VBMS entry dated October 23, 2014, Written Brief Presentation with attachments including an article from the European Spine Journal published on April 28, 2012 title "Schmorl' s nodes."  In this article, a link was noted between acute trauma, including motorcycle accidents, and the occurrence of Schmorl' s nodes. 

The examiner must explain the rationale of all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  

3.  After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



